Matter of Antoine D. v Kyla Monique P. (2019 NY Slip Op 00207)





Matter of Antoine D. v Kyla Monique P.


2019 NY Slip Op 00207


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Friedman, J.P., Gische, Oing, Singh, Moulton, JJ.


8061

[*1]In re Antoine D., Petitioner-Appellant,
vKyla Monique P., Respondent-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.
The Children's Law Center, Brooklyn (Janet Neustaetter of counsel), attorney for the children.

Order, Family Court, Bronx County (Jennifer S. Burtt, Referee), entered on or about May 1, 2018, which summarily dismissed, with prejudice, the father's petition to modify a final order of custody and visitation awarding respondent mother sole custody of the subject child, unanimously affirmed, without costs.
Contrary to the father's contention, the court properly determined that a full evidentiary hearing was not necessary because it possessed sufficient information to render an informed decision on the child's best interests and because he made no offer of proof that would have affected the outcome (see Matter of Tony F. v Stephanie D., 146 AD3d 691 [1st Dept 2017]; Matter of Fayona C. v Christopher T., 103 AD3d 424 [1st Dept 2013]; compare S.L. v J.R., 27 NY3d 558, 564 [2016]). The court, having recently conducted an extensive fact-finding hearing, determined that it was in the child's best interest for the mother to retain sole custody. A court need not conduct a hearing on conclusory or speculative allegations (see Matter of Antonio Dwyane G. v Erika Monte E., 137 AD3d 647 [1st Dept 2016], lv denied 27 NY3d 909 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2019
CLERK